



COURT OF APPEAL FOR ONTARIO

CITATION: Gibson v. Gibson, 2016 ONCA 545

DATE: 20160706

DOCKET: C61405

Rouleau, Hourigan and Pardu JJ.A.

BETWEEN

Melanie Elaine Gibson

Respondent

and

Peter David Gibson

Appellant

Richard Parker, for the appellant

Robyn Switzer, for the respondent

Heard: July 5, 2016

On appeal from the order of Justice Sherrill M. Rogers of
    the Superior Court of Justice, dated November 2, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals the order striking his motion to vary. He argues
    that he had insufficient notice of the motion date of October 14, 2015 and that
    the motion judge ought to have allowed the filing of his materials.

[2]

We would not give effect to these submissions. The date of the motion
    had been set well in advance and the appellant had ample time to file his
    materials had he so wished. The appellant has failed to pay the costs of the
    trial, the fine ordered because of his contempt and the equalization. He has
    also failed to comply with his disclosure obligations. In light of these
    circumstances, we consider the motion judges order to be fully justified.

[3]

We would however make one change to the motion judges order and delete
    the requirement in paragraph 2 that before he can bring a future motion to
    vary, he must prove that he has paid all support obligations up to January 1,
    2014. The ability to pay the support amount, including arrears is the very
    subject matter of the proposed motion to vary. Other than this variant to the
    order, the appeal is dismissed. Given divided success there will be no order as
    to costs.


